                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA

                                   Savannah Division


UNITED STATES OF AMERICA                             )
                                                     )
                      v.                             )       Indictment No. CR418-256
                                                     )
                                                     )
PAUL FRANCIS DUNN III,                               )
                                                     )
                           Defendant                 )

  ORDER GRANTING DEFENDANT’S FOURTH MOTION FOR LEAVE OF COURT

         The Court GRANTS the Defendant's Attorney's Motion for leave of Court for the dates of

December 9th - December 10th 2019.


         SO ORDERED this WK day of 2FWREHU, 2019.




                                           __
                                           _________________________
                                            _______  _________ __________
                                           $ISJTUPQIFS-3BZ
                                           $ ISSJTUPQ
                                                    QIFS-3BZ
                                           6OJUFE4UBUFT.BHJTUSBUF+VEHF
                                           6OJUFE   4UBUFT .BHJTUSBUF +VEH
                                           4PVUIFSO%JTUSJDUPG(FPSHJB
